DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7 May 2022 has been accepted and entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Barton on 20 May 2022.
The application has been amended as follows: 
Claim 7: “The metal-insulator-conductor infrared photodetector of claim [[6]] 1…”
Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dereshgi et al. (“Plasmonically enhanced metal-insulator multistacked photodetectors with separate absorption and collection junctions for near-infrared applications”, previously cited by Applicant) discloses: a metal-insulator-conductor (metal-insulator-metal type structure, abstract) infrared photodetector (NIR absorption, page 2, section “Absorption (MIM)”) comprising: a metallic infrared light absorber layer (M_abs, Fig. 1) of thickness no more than one hundred nanometers (the thickness of absorbing metals is chosen to be 30 nm, pg 3, section “Photodetector Design (MIMIM)”, first paragraph) configured to generate electrons with a first kinetic energy upon absorption of photons of the infrared light (shown in Fig. 5); a layer of dielectric material (I_tunnel, Fig. 1) of thickness between one-third and fifty nanometers (“the tunneling insulator was selected to be 4 nm”, page 4, section “Photodetector Design (MIMIM)”, second paragraph) configured to allow passage of electrons having the first kinetic energy while blocking electrons having a second kinetic energy (“we collect hot electrons and suppress the dark current flow”, page 5, section “Discussion”, first paragraph); a conductive substrate (M_cont, Fig. 1); wherein the metallic infrared light absorber layer is disposed on the layer of dielectric material, the layer of dielectric material being disposed on the conductive substrate (shown in Fig 1, descending layers M_abs, I_tunnel, M_cont).
With respect to claims 1 and 9, Dereshgi does not disclose or reasonably suggest the claimed periodic or quasi-periodic structure comprising the claimed grating.
With respect to claim 10, the cited prior art does not appear to disclose or reasonably suggest the claimed method for fabricating a metallic nanostructure for optical absorption enhancement comprising depositing a metallic layer; performing lithography to define shapes having relatively larger feature sizes and periods; and depositing self-assembled metallic structures with periods and sizes smaller than the lithography features.
Claims 2-4, 7, and 8 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	20 May 2022